t c memo united_states tax_court francis steffan hayes petitioner v commissioner of internal revenue respondent docket no filed date francis steffan hayes pro_se erik w nelson and janice b geier for respondent memorandum findings_of_fact and opinion urda judge petitioner francis steffan hayes published a newspaper the american voice and ran an internet-based radio station the american voice radio network from through although these media ventures put money in mr hayes’ pocket he neither filed federal_income_tax returns nor paid federal_income_tax the internal_revenue_service irs thereafter prepared substitutes for returns on his behalf and issued a notice_of_deficiency determining tax deficiencies and additions to tax under sec_6651 and f and as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure the irs determined as an alternative to the sec_6651 additions to tax that mr hayes was liable for additions to tax under sec_6651 in this court mr hayes plays variations on oft-rejected tax-defier themes mr hayes also argues that the substitutes for returns prepared on his behalf were 1unless otherwise indicated all section references are to the provisions of the internal_revenue_code_of_1986 as amended in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2as we will discuss see infra pp respondent made a number of concessions in mr hayes’ favor before and during trial including the concession of the sec_6651 additions to tax invalid and that the additions to tax determined against him were baseless we will sustain the irs’ determinations subject_to certain concessions respondent has made a background findings_of_fact for the last years francis steffan hayes has worked in publishing and broadcasting in eagle point oregon mr hayes founded a newspaper the american voice in and then launched his own internet-based radio station the american voice radio network two years later he was the sole person in charge of each and neither was organized as an entity separate from himself mr hayes describes his media work as following in the footsteps of thomas jefferson by evincing skepticism towards government and opposition to perceived government criminality mr hayes’ media operations generated several income streams during through first the people who broadcast programs on the american voice radio network paid mr hayes for airtime and production services he also sold publications program recordings and other goods through the network’s website mr hayes received money from radio and print advertising as well a sec_3mr hayes also lived in oregon when he timely filed his petition subscriptions to his newspaper and he accepted donations which were solicited both in his newspaper and through the radio network b failure_to_file returns and irs examination mr hayes did not file federal_income_tax returns for his through tax years the irs thereafter commenced an examination into whether mr hayes was required to file federal_income_tax returns and the proper amounts of his liabilities he refused to cooperate with the irs or provide any records the assigned irs revenue_agent accordingly performed a reconstruction of mr hayes’ income using the specific item method specifically the irs summoned accounts in mr hayes’ name at wells fargo paypal and e-gold an investment website contacted customers and vendors to try to determine gross_receipts and attempted to ascertain whether mr hayes had received income that he had deposited elsewhere when performing the income reconstruction the revenue_agent factored in multiple checks and money orders found in the accounts of james lloyd and allan aisner two of mr hayes’ friends most of these checks had been addressed to mr hayes or some version of the american voice or the american voice radio network and later endorsed over to messrs lloyd and aisner the revenue_agent treated these checks as income to mr hayes because he had unfettered use of the funds when originally received on other checks the payee line had been left blank consistent with instructions featured on the american voice radio network website the revenue_agent credited these checks to mr hayes where the payments had come from entities with whom he regularly did business finally the revenue_agent included certain otherwise unaccounted-for income items from customers of mr hayes for example records subpoenaed from a customer named jerry gentry indicated that mr gentry had sent a check to mr hayes the deposit of this check was not reflected in any of the accounts of mr hayes to which the revenue_agent had access so she included the amount of that check separate and apart from the amounts in the bank accounts c substitutes for returns on the basis of this analysis the revenue_agent made determinations as to mr hayes’ gross_income and deficiency amounts to bring the audit to a close however she handed the baton to a second revenue_agent who prepared substitutes for returns for mr hayes’ through tax years each substitute for return was comprised of i a form sec_6020 certification ii a form 4549-a income_tax examination changes iii a form_5278 statement--income tax changes iv a form 886-a explanation of items and v a workpaper filing_status lead sheet lead sheets as most relevant here the forms 4549-a show taxable_income during the years in issue ranging from a low of dollar_figure in to a high of dollar_figure in these amounts were derived from mr hayes’ gross_receipts identifiable business_expenses deductions and credits for each year the lead sheets elaborate on the top-line conclusions set forth in the forms 4549-a in the discussion of gross_receipts the lead sheets state that the reconstruction had failed to capture the full scope of mr hayes’ income the lead sheets reflect that certain checks from one of mr hayes’ customers received by the irs in response to a subpoena were not found to have been deposited in any of the accounts that the irs had examined which led it to believe that mr hayes had other accounts into which he was depositing additional income particularly from customers who paid him in cash mr hayes’ lack of cooperation hampered the irs’ ability to recognize his legitimate business_expenses the lead sheets indicate that the irs reviewed mr hayes’ bank account records for through and attempted to identify and give him credit for business-related expenses the lead sheets state however that the withdrawal records for and contained no documentation that could support business_expenses for those years d notice_of_deficiency and proceedings in this court the irs thereafter issued a notice_of_deficiency for mr hayes’ through tax years which asserted the federal_income_tax deficiencies and additions to tax noted above mr hayes filed a timely petition for redetermination in this court before trial respondent conceded the sec_6651 additions to tax this concession resulted in the application of the additions to tax under sec_6651 that had been asserted in the alternative more concessions followed at trial specifically respondent acknowledged that the income reconstruction included certain duplicative income amounts which the original revenue_agent had discovered in the run-up to trial after these concessions recalculating the amounts at issue resulted in the following deficiencies and additions to tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure 1we note that in preparing its calculations for trial respondent failed to include a dollar_figure making_work_pay_credit that he had previously allowed for we expect that the computations in this case will reincorporate this credit as respondent has not offered any explanation for removing it opinion in general a taxpayer bears the burden_of_proof to show that the irs’ deficiency determination was arbitrary or erroneous see rule a 290_us_111 which he must carry by a preponderance_of_the_evidence see eg 192_f3d_844 9th cir aff’g 109_tc_463 in cases involving failure to report income the court_of_appeals for the ninth circuit to which an appeal in this case would ordinarily lie see sec_7482 has held that the commissioner must establish some evidentiary foundation linking the taxpayer to an alleged income-producing activity before the presumption of correctness attaches to the deficiency determination 596_f2d_358 9th cir rev’g 67_tc_672 once the commissioner has established such a foundation the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determinations are arbitrary or erroneous 181_f3d_1002 9th cir aff’g tcmemo_1997_97 i mr hayes’ income gross_income generally includes all income from whatever source derived sec_61 taxpayers must keep adequate books_and_records from which their correct_tax liabilities can be determined sec_6001 when a taxpayer fails to keep records the irs has discretion to reconstruct the taxpayer’s income by any reasonable means sec_446 394_f2d_366 5th cir aff’g tcmemo_1966_81 281_f2d_100 9th cir aff’g tcmemo_1958_94 in this case mr hayes testified that he did not keep records and that he did not have anything to go back on regarding his earnings during the years in issue the irs thus employed the specific item method to reconstruct mr hayes’ income pursuant to which a taxpayer’s income is reconstructed on the basis of the evidence showing specific amounts received by the taxpayer see white v commissioner tcmemo_2018_102 at see also 724_f2d_1374 n 9th cir we find that respondent has established a sufficient evidentiary foundation to satisfy any threshold burden as relates to his determinations of mr hayes’ unreported income the irs introduced reams of bank account statements checks and money orders showing that in the years in issue mr hayes received income both directly and through the media ventures he alone controlled we draw further support from the testimony of the revenue_agent who laid the groundwork for the irs’ reconstruction of mr hayes’ income the revenue_agent persuasively testified as to mr hayes’ connections to various bank and investment accounts and convincingly explained why the irs attributed the specific items of income to him the evidence before us also shows that the irs gave mr hayes the benefit of identifiable business_expenses as well as various deductions and credits lending credence to the irs’ analysis respondent plainly met his initial burden in this case 4for example certain checks and money orders deposited into the bank accounts of messrs lloyd and aisner were treated as income to mr hayes on the ground that he had unfettered use of these funds before transferring them to his friends we find this explanation convincing the burden_of_proof accordingly shifts to mr hayes to prove by a preponderance_of_the_evidence that the irs’ determinations are arbitrary or erroneous mr hayes however expressly admits to receiving income in each of the years in issue and although he disagreed at trial with some of the irs’ income calculations he emphasized that he was not quibbling about the amounts and introduced no evidence showing any error by the irs in short mr hayes fails to take up much less carry his burden_of_proof mr hayes instead reserves his energy for laying out assorted tax-defier chestnuts about the scope of the sixteenth_amendment the purportedly unworkable definition of income under the internal_revenue_code and the effect of regulations relating to the alcohol and tobacco_tax and trade bureau on the administration of the income_tax regime the shopworn arguments he offers in support of his position are incomplete misleading and misguided and have been rejected more times than we care to count see eg 136_tc_498 68_tc_895 klir v commissioner tcmemo_1979_259 38_tcm_1028 we will not dignify them with further analysis see eg 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see also wnuck v commissioner t c pincite explaining that addressing frivolous arguments wastes time and resources and delays the assessment of tax in conclusion we find that respondent met his initial burden to show sufficient evidence that mr hayes received income during the years in issue rather than attempting to demonstrate that respondent’s determinations were arbitrary or wrong mr hayes advances meritless tax-defier arguments we accordingly sustain respondent’s deficiency determinations ii substitutes for returns mr hayes further contends that the substitutes for returns the irs prepared on his behalf were invalid mr hayes is flat wrong congress granted the irs authority to prepare substitutes for returns where taxpayers like mr hayes fail to comply with their obligation to file their required returns sec_6020 a form ‘ sec_6020 certification ’ or any other form that an authorized internal revenue_officer or employee signs and uses to identify a set of documents containing the information set forth in this paragraph as a sec_6020 return and the documents identified constitute a return under sec_6020 sec_301_6020-1 proced admin regs see also 143_tc_376 aff’d 616_fedappx_391 10th cir the combination of documents assembled by the irs for each year including form form 4549-a and form 886-a is sufficient to constitute a valid substitute for return under sec_6020 rader v commissioner t c pincite see also gleason v commissioner tcmemo_2011_154 101_tcm_1743 iii additions to tax a introduction the irs determined that mr hayes is liable for additions to tax pursuant to sec_6651 and and respondent has the burden of production with respect to those additions to tax see sec_7491 to meet that burden the 5mr hayes also argues that respondent violated discovery rules by failing to comply with his informal_discovery requests for certain internal irs materials regarding his account including the individual_master_file respondent replies that he complied with the requests as fully as possible and that mr hayes misunderstands the nature of the individual_master_file we see no violation of our rules and this material is not relevant to our determination of the existence and amounts of mr hayes’ tax_liabilities see 136_tc_498 davenport v commissioner tcmemo_2013_41 at 6the commissioner’s burden of production under sec_7491 normally requires a showing of his compliance with the procedural requirements found in sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 those procedural requirements however do not apply to the additions to tax under sec_6651 and sec_6654 at issue in this case see sec_6751 commissioner must produce evidence showing that the additions to tax are appropriate see 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense see id pincite b respondent’s sec_6651 and and determinations sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent sec_6651 sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return specified in paragraph unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of sec_6651 the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply see sec_6651 pursuant to sec_6651 substitutes for returns prepared by the irs under sec_6020 are treated as taxpayer returns for purposes of determining the addition_to_tax under sec_6651 sec_6654 and b provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or if the individual filed a return for the immediately preceding year of the tax shown on that return sec_6654 and b except in very limited circumstances not applicable herein see sec_6654 sec_6654 provides no exception for reasonable_cause or lack of willful neglect it is undisputed that mr hayes failed to file returns discharge his tax_liabilities and pay any estimated_tax for the years pertinent to the additions to tax thus respondent has satisfied his burden of production under sec_7491 with respect to his imposition of additions to tax under sec_6651 and and mr hayes offers only meritless arguments against the irs’ imposition of additions to tax and fails to show any hint of reasonable_cause we will sustain respondent’s determinations of additions to tax under sec_6651 and and for the appropriate years given respondent’s concessions at trial regarding the proper amounts of mr hayes’ liabilities however rule_155_computations are necessary lastly we draw mr hayes’ attention to sec_6673 which authorizes us to impose a penalty of up to dollar_figure where among other things a taxpayer’s position is frivolous or groundless we have chosen not to impose such a penalty against mr hayes who has no previous history of making frivolous arguments in this court he now does we accordingly warn him that the sec_6673 penalty looms should he advance similar tax-defier arguments in the future to reflect the foregoing decision will be entered under rule
